                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             STATESVILLE DIVISION
                  CRIMINAL ACTION NO. 5:09-CR-00026-KDB-DSC

UNITED STATES OF AMERICA,


   v.                                                          ORDER

DARAY ROMEZ WALLER,

               Defendant.


        THIS MATTER is before the Court on Defendant’s Motion for Compassionate Release,

(Doc. No. 54), filed by his attorney on October 15, 2020.

        Shortly after the Motion was filed, the Court noticed that the Motion referred to multiple

attachments, yet no documents were attached to the Motion. The Court emailed counsel asking

her to file the referenced attachments. Counsel was on extended leave and responded upon her

return. She attached the documents in an email back to the Court and stated that she would file

them on ECF. The Court responded and confirmed that she should file the documents on ECF.

To date, no attachments have been filed.

        As a general rule, the Court does not file documents on behalf of an attorney. It is the

attorney’s responsibility to file any documents he or she wants the Court to consider on ECF.

However, given the circumstances here and the delay already caused by counsel’s failure to file

the attached documents, the Court believes the only fair option to the Defendant is to file the

attachments that the Court received via email so that the Court may consider the merits of his

Motion. The Court has forwarded the three attachments to the Clerk’s office for filing.




        Case 5:09-cr-00026-KDB-DSC Document 56 Filed 01/13/21 Page 1 of 2
       The Court will also request a Government response to Defendant’s Motion for

Compassionate Release be filed within three weeks of this Order.

       IT IS THEREFORE ORDERED that the Clerk file Attachments 1, 2, and 3 that were

provided to the Court via email by Defendant’s counsel.

       IT IS FURTHER ORDERED that the Government provide a response to Defendant’s

Motion for Compassionate Release, (Doc. No. 54), on or before February 3, 2021.

       SO ORDERED.




                                                 Signed: January 13, 2021




      Case 5:09-cr-00026-KDB-DSC Document 56 Filed 01/13/21 Page 2 of 2
